                       Case 20-19106-SMG        Doc 8     Filed 08/25/20   Page 1 of 1
Form CGFCRD3V (5/21/2020)

                                 United States Bankruptcy Court
                                       Southern District of Florida
                                         www.flsb.uscourts.gov
                                                                                 Case Number: 20−19106−SMG
                                                                                 Chapter: 11

In re:
Seven Stars on the Hudson Corp
dba Rockin Jump
5300 Powerline Rd
Fort Lauderdale, FL 33309

EIN: 47−3766108


                                         NOTICE OF HEARING


NOTICE IS HEREBY GIVEN that a hearing will be held on August 27, 2020 at 02:30 PM
by VIDEO CONFERENCE.

**IMPORTANT** The hearing scheduled by this notice will take place only by video conference. DO NOT
GO TO THE COURTHOUSE. Attorneys must advise their clients not to appear at the courthouse. To
participate in the hearing by video conference please refer to the instructions under the name of the
presiding Judge on the Court's web site, www.flsb.uscourts.gov.

At the hearing, the Court will consider the following:

Emergency Motion to Continue the Automatic Stay Filed by Debtor Seven Stars on the Hudson
Corp (McMahon, Brian) (4)

To register for the video conference, CLICK HERE or manually enter the following registration link in a
browser:

https://us02web.zoom.us/meeting/register/tZUpcuqqpjIiHNfIkXqDckPJ4UnNz_bKkwRc

THE MOVANT, OR MOVANT'S COUNSEL IF REPRESENTED BY AN ATTORNEY, MUST SERVE A
COPY OF THIS NOTICE OF HEARING and, unless previously served, the above−described document(s)
on all required parties within the time frame required by the Federal Rules of Bankruptcy Procedure, Local
Rules, and orders of the Court, and MUST FILE A CERTIFICATE OF SERVICE as required under Local
Rules 2002−1(F) and 9073−1(B). Any party who fails to properly serve any pleading or other paper may be
denied the opportunity to be heard thereon.

PLEASE NOTE: No person may record the proceedings from any location by any means. The audio
recording maintained by the Court will be the sole basis for creation of a transcript that constitutes the
official record of the hearing. Although conducted using video conferencing technology, the hearing is a
court proceeding. The formalities of the courtroom must be observed. All participants must dress
appropriately, exercise civility, and otherwise conduct themselves in a manner consistent with the dignity of
the Court.

Dated: 8/25/20                                           CLERK OF COURT
                                                         By: Edy Gomez
                                                         Courtroom Deputy
